Case: 1:18-cv-00188-MRB-SKB Doc #: 26 Filed: 04/15/20 Page: 1 of 2 PAGEID #: 211




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Directors of the Ohio
Conference of Plasterers and
Cement Masons Combined Funds, Inc.,

       Plaintiffs,

               v.                                       Case No. 1:18cv188

S & S Plastering LLC,                                   Judge Michael R. Barrett

       Defendant.

                                         ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on August 14, 2019 (Doc. 20), as well as the Supplemental

Report and Recommendation (“R&R”) filed on March 31, 2020 (Doc. 25).

       As to each R&R, proper notice was given to the parties under 28 U.S.C.

' 636(b)(1)(C), including notice that the parties would waive further appeal if they failed

to file objections in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections were filed as to either of the R&Rs.

       Although no objections were filed, the Court nonetheless reviewed this matter de

novo pursuant to § 636(b) and Fed. R. Civ. P. 72(b) given the questions presented.

Based on that review, the Court finds the reasoning of the Magistrate Judge to be

correct.

       In the March 31, 2020 R&R (Doc. 25), the Magistrate Judge recommends that

the Court adopt the August 14, 2019 R&R (Doc. 20), but as supplemented and

modified. Accordingly, it is ORDERED that the March 31, 2020 R&R (Doc. 25) is

                                             1
Case: 1:18-cv-00188-MRB-SKB Doc #: 26 Filed: 04/15/20 Page: 2 of 2 PAGEID #: 212




ADOPTED and the August 14, 2019 R&R (Doc. 20) is ADOPTED AS MODIFIED.

Consistent with the most recent recommendations by the Magistrate Judge as set forth

in the March 31, 2020 R&R (Doc. 25):

      1. Based upon Defendant’s failure to comply with the “Audit Order” re-filed on

          August 14, 2019 (Doc. 21), the Court FINDS Defendant and its agent Steven

          Ray Doyle to be in civil contempt for violating both the July 9, 2019 Order to

          Show Cause (Doc. 19) and the August 14, 2019 “Audit Order” (Doc. 21);

      2. Defendant is ordered to pay Plaintiffs’ reasonable expenses, including

          attorney’s fees, incurred in connection with its efforts to reduce the existing

          default judgment to an amount certain;

      3. Specific to the question of attorney’s fees, Plaintiffs’ Motion for Judgment of

          Attorney’s Fees (Doc. 23), which the Court finds well-supported, is hereby

          GRANTED. Accordingly, the Clerk is DIRECTED to enter judgment in favor

          of Plaintiffs and against Defendant for Plaintiffs’ reasonable attorney’s fees

          (as of September 20, 2019) in the amount of $10,137.00.

      The Clerk is ORDERED to terminate this case from the active docket. However,

the Court retains jurisdiction over this case to enter a judgment for damages in an

amount certain in favor of Plaintiffs and against Defendant in the event Plaintiffs move

to reopen for that purpose.

      IT IS SO ORDERED.

                                                 /s/ Michael R. Barrett
                                                 Michael R. Barrett, Judge
                                                 United States District Court



                                            2
